                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

DAVID ALTOM,                                      §
                                                  §
                                                  §   CIVIL ACTION NO. 4:19-CV-00615-RWS
                Plaintiff,                        §
                                                  §
v.                                                §
                                                  §
ALLSTATE VEHICLE AND PROPERTY                     §
INSURANCE COMPANY, DUSTIN KING,                   §
                                                  §
                Defendants.                       §

                                            ORDER

       Plaintiff David Altom filed this action in the 296th District Court of Collin County, Texas,

on May 30, 2019. Defendant Allstate Vehicle and Property Insurance Company removed the case

to the United States District Court for the Eastern District of Texas, and this Court referred the

matter to the Honorable Kimberly C. Priest Johnson, United States Magistrate Judge, at Sherman,

Texas, for consideration pursuant to the applicable laws and orders of this Court.

       Altom has filed a motion to remand the action to state court. Docket No. 7. The Magistrate

Judge recommends that the motion be granted because of the voluntary-involuntary rule, under

which the case is not removable because the removal was not the voluntary act of Altom. Docket

No. 18 at 9 (citing River of Life Assembly of God v. Church Mutual Ins. Co., No. 1:19-cv-49-RP,

2019 WL 1767339, at *4 (W.D. Tex. Apr. 22, 2019)).

       The Court has considered the Report and Recommendation of the United States Magistrate

Judge filed pursuant to the Court’s referral order, along with the record and pleadings. No parties

objected to the Report and Recommendation. Accordingly, Allstate is not entitled to de novo

review by the District Judge of those findings, conclusions, and recommendations, and except
upon grounds of plain error, Allstate is barred from appellate review of the unobjected-to factual

findings and legal conclusions accepted and adopted by the Court. 28 U.S.C. § 636(b)(1)(C);

Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       Nonetheless, the Court has reviewed the pleadings in this case and the Report of the

Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v. Raddatz,

447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s
    .
proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

sound discretion of the judge warrants . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275

(1976)).

       The Court hereby ADOPTS the Report and Recommendation of the United States

Magistrate Judge as the findings and conclusions of this Court. Accordingly, it is

       ORDERED that the Motion to Remand is GRANTED. The above-captioned case is

hereby REMANDED to the 296th Judicial District Court of Collin County, Texas.

       So ORDERED and SIGNED this 18th day of February, 2020.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
